    20-01199-jlg     Doc 16       Filed 10/05/20 Entered 10/05/20 21:09:49                     Main Document
                                                Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re                                                              :
                                                                   :         Chapter 11
FAIRWAY GROUP HOLDINGS CORP., et al.,                              :
                                                                   :         Case No. 20-10161 (JLG)
                                                                   :         (Jointly Administered)
                  Debtors                                          :
-------------------------------------------------------------------x
                                                                   :
VILLAGE SUPER MARKET, INC., et al.,                                :
                                                                   :
                                          Plaintiffs,              :
                   -against-                                       :          Adv. Pro. No. 20-01199 (JLG)
                                                                   :
                                                                   :
FAIRWAY BROADWAY LLC, et al.,                                      :
                                                                   :
                                          Defendants.              :
                                                                   :
-------------------------------------------------------------------x

                                  STIPULATION AND ORDER
                              REGARDING ORDER TO SHOW CAUSE

         WHEREAS, on July 30, 2020, Plaintiffs in the above-captioned adversary proceeding

filed an adversary proceeding complaint (the “Complaint”) together with an Application for

Temporary Restraining Order and Order to Show Cause for a Preliminary Injunction seeking to

restrict Defendants’ use of the Seller Marks (as defined in the Asset Purchase Agreement1) that

addressed Plaintiffs’ first, third, fifth, sixth, seventh, and eighth causes of action in the Complaint

(the “Application”);




1
  On March 25, 2020, Defendants and plaintiff Village Super Market, Inc. (“Village”) executed the Asset Purchase
Agreement, whereby, among other things, Village agreed to purchase all of Defendants’ rights, title, and interest in
the Acquired Assets (as defined therein). This Court approved the Asset Purchase Agreement on April 20, 2020.
20-01199-jlg     Doc 16     Filed 10/05/20 Entered 10/05/20 21:09:49           Main Document
                                          Pg 2 of 5



       WHEREAS, on July 31, 2020, the Court issued an Order to Show Cause for a

Preliminary Injunction, requiring that Defendants show cause before this Court as to why a

preliminary injunction should not issue on August 7, 2020;

       WHEREAS, at the request of Defendants, and with Plaintiffs’ consent, the Court

adjourned the hearing on the Order to Show Cause to August 14, 2020;

       WHEREAS, at the further request of the parties to this adversary proceeding (the

“Parties”) and at the direction of the Court in response, the hearing on the Order to Show Cause

was further adjourned to October 22, 2020;

       WHEREAS, the FAIRWAY branded stores at the Red Hook (480-500 Van Brunt Street,

Brooklyn, NY 11231) and Douglaston (242-02 61st Avenue, Douglaston, NY 11362) locations

were sold to Bogopa Enterprises, Inc. pursuant to the Order (I) Approving Asset Purchase

Agreement Among The Debtors And Bogopa Enterprises, Inc.; (II) Authorizing Sale of Certain

Of the Debtors’ Assets Free and Clear of Liens, Claims, Interests, And Encumbrances; (III)

Authorizing Assumption And Assignment of Certain Executory Contracts And Unexpired Leases

In Connection Therewith; And (IV) Granting Related Relief (Case No. 20-10161 (JLG) ECF No.

664), and Defendants represent that those stores permanently ceased operating as FAIRWAY

branded stores on or about August 13, 2020;

       WHEREAS, Defendants represent that the FAIRWAY branded store at the Plainview

location (50 Manetto Hill Road, Plainview, NY 11803) closed on or about August 15, 2020;

       WHEREAS, Defendants represent that the FAIRWAY branded store at the Stamford

location (689-699 Canal Street, Stamford, CT 06902) closed on or about August 17, 2020;

       WHEREAS, Defendants represent that the FAIRWAY branded store at the Westbury

location (1258 Corporate Drive, Westbury, NY 11590) was also sold to Bogopa Enterprises, Inc.



                                                2
20-01199-jlg        Doc 16   Filed 10/05/20 Entered 10/05/20 21:09:49          Main Document
                                           Pg 3 of 5



at the hearing held before the Court on August 13, 2020, and permanently will cease operation as

a FAIRWAY branded store no later than the close of business on September 5, 2020;

       WHEREAS, Plaintiffs filed a First Amended Adversary Proceeding Complaint on

September 14, 2020 (the “Amended Complaint”); and

       WHEREAS, the Parties have reached an agreement which resolves the issues raised in

the Application and moots the Order to Show Cause as set forth below.

       NOW, THEREFORE, IT IS HEREBY STIPULATED by the Parties, as represented by

their respective counsel’s signatures below, as follows:

       1.      Defendants represent that, as of August 11, 2020:

               a.      All exterior signage showing the FRESH AND BEYOND SPECIALTY

GROCER mark was removed at each of the five FAIRWAY branded store locations referenced

above (collectively, the “FAIRWAY Branded Stores”);

               b.      All large in-store signage showing the FRESH AND BEYOND

SPECIALTY GROCER mark was removed from the FAIRWAY Branded Stores;

               c.      The website at www.freshandbeyondspecialtyfoods.com was disabled.

       3.      Defendants represent that, as of August 18, 2020:

               a.       All other in-store signage and use of FRESH AND BEYOND

SPECIALTY GROCER (including shelf talkers, smaller signs not previously removed, and

product labels) was removed (or covered) at the FAIRWAY Branded Stores;

               b.      No advertising was created or distributed bearing the FRESH AND

BEYOND SPECIALTY GROCER mark in or in connection with the FAIRWAY Branded

Stores, including circulars, social media, and other promotional activities;




                                                 3
20-01199-jlg         Doc 16   Filed 10/05/20 Entered 10/05/20 21:09:49               Main Document
                                            Pg 4 of 5



                c.      All other use of FRESH AND BEYOND SPECIALTY GROCER on or in

connection with the FAIRWAY Branded Stores or any FAIRWAY mark permanently ceased;

provided, however, that the Parties agree that Defendants may continue to sell excess inventory

of certain olive oil and dried fruits and nuts (DFN) goods pre-labeled with the FRESH AND

BEYOND SPECIALTY GROCER mark (but not any Seller Marks) to a third party (including

Bogopa Enterprises, Inc.).

        4.      Defendants agree to permanently abide by the above restrictions going forward

and will not use or resume usage of the FRESH AND BEYOND SPECIALTY GROCER mark

in any FAIRWAY Branded Store or otherwise, except as set forth in Paragraph 3(c) above, and

further agree that any future use by Authorized Users of the Seller Marks shall be limited to the

Westbury location and shall comply with the terms of the Asset Purchase Agreement, and shall

in any event end within 120 days of Closing (as defined in the Asset Purchase Agreement), i.e.

by September 5, 2020.

        5.      The Parties each otherwise reserve all of their rights under the Asset Purchase

Agreement.

        6.      The Parties acknowledge and agree that, as a result of this Stipulation, the

trademark-related issues raised in the Application have been resolved, thereby mooting the

injunctive relief components of certain causes of action in the Complaint (specifically, Plaintiffs’

first, third, fifth, sixth, seventh, and eighth causes of action) and the Amended Complaint

(specifically, Plaintiffs’ first, fifth, seventh, eighth, ninth and tenth causes of action) filed by

Plaintiffs in the above-captioned adversary proceeding.




                                                    4
20-01199-jlg        Doc 16   Filed 10/05/20 Entered 10/05/20 21:09:49      Main Document
                                           Pg 5 of 5



        IT IS SO ORDERED. The Order to Show Cause for a Preliminary Injunction [ECF 3]

shall be vacated.

Dated: October 5, 2020
       New York, New York

                                                  /s/ James L. Garrity, Jr.
                                                  United States Bankruptcy Judge



STIPULATED AND AGREED:

For the Plaintiffs:

By: /s/ Paul R. DeFilippo
Paul R. DeFilippo
WOLLMUTH MAHER & DEUTSCH LLP
500 Fifth Avenue
New York, New York 10110
Telephone: (212) 382-3300
Facsimile: (212) 382-0050

Counsel for VSM NY Holdings LLC, VSM NY Distribution LLC, and Village Super Market, Inc.

By: /s/ Brian P. Morgan
Brian P. Morgan
FAEGRE DRINKER BIDDLE & REATH LLP
1177 Avenue of the Americas, 41st Fl.
New York, New York 10036
Telephone: (212) 248-3140
Facsimile: (212) 248-3141

Counsel for Wakefern Food Corp.


For the Defendants:

By: /s/ Jared R. Friedmann
Jared R. Friedmann
WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, NY 10153
jared.friedmann@weil.com
Telephone: (212) 310-8828
Facsimile: (212) 310-8007

                                              5
